DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figure 8 mis a photograph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 13-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Aylott (GB 1042020) in view of Nedelec (EP 1839526).
In regards to claims 1-2, 10, 13 and 20-21, Aylott teaches a case comprising a lid (7); and a body (6) coupled to the lid and configured to enable a lash extension having a base and a plurality of lash hairs that extend outwardly (see Figure 2); but does not teach a gasket positioned between the lid and the body such that the gasket resiliently contacts the base or the hairs, where the body and the lid define a window configured for the lash hairs to extend from.
However, Nedelec teaches a case securing hairs, where a lid portion (6) is secured to a body (2) defining a window (between 26, where such provides a plurality across and along the body) such that a separate continuous gasket (14/15 and Page 5 at 199) is positioned between on an inner side of the lid and the body and configured to enable a plurality of hairs to extend out of the window as the gasket resiliently contacts the base/hairs (Page 5 at 175-185). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the case of Aylott to contain the gasket/securing means of the case/lid of Nedelec, in order to allow the user to quickly and easily remove sections of lashes as needed by the user.
Regarding claims 14-17, Aylott teaches the lid has an inner side hosting a wall extending therefrom, wherein the base extends at least partially between the window and the wall, wherein the gasket extends at least partially between the wall and the window (see Figure 2), wherein the gasket is generally closed-shaped and then specifically shaped when mounted over the wall to shapely correspond to the wall and held in place via elastic friction.
Regarding claims 18-19, Aylott teaches the eyelash case with lid; but does not teach the lid hosts a plurality of protrusions spaced apart from each other and extending along the gasket, wherein at least one of the protrusions engages the base or the hairs when the body is coupled to the lid, wherein the at least one of the protrusions is positioned between the gasket and the window when the body is coupled to the lid. 
However, Nedelec teaches a case securing hairs, where a lid portion (Figure 1, where any tray 2 is a lid for the tray below) is secured to a body (Figure 1 at any tray 2 below), a plurality of protrusions spaced apart from each other and extending along the gasket (see Figure 1 at walls extending downward from 11 on opposing sides of the gasket), wherein at least one of the protrusions engages the base or the hairs when the body is coupled to the lid, wherein the at least one of the protrusions is positioned between the gasket and the window when the body is coupled to the lid (see Figure 1 where such frictionally engages the hairs when secured). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the case of Aylott to contain the gasket/securing means of the case/lid of Nedelec, in order to allow the user to quickly and easily remove sections of lashes as needed by the user.

In regards to claim 25, Aylott teaches a method of manufacturing a case for carrying artificial eyelash extensions, said method comprising: providing a lid (7); providing a body (6); and coupling the lid to the body such that a plurality of lash hairs that extend outwardly (see Figure 2).
Aylott does not teach providing a gasket, coupling the gasket to either the lid or the body between the lid and the body forming a window configured to enable a lash extension to extend out of the window as the gasket resiliently contacts the base or the hairs. However, Nedelec teaches a case securing hairs, where a lid portion (6) is secured to a body (2) defining a window (between 26) such that a separate continuous gasket (14/15 and Page 5 at 199) is positioned between on an inner side of the lid and the body and configured to enable a plurality of hairs to extend out of the window as the gasket resiliently contacts the base/hairs (Page 5 at 175-185). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the case of Aylott to contain the gasket/securing means of the case/lid of Nedelec, in order to allow the user to quickly and easily remove sections of lashes as needed by the user.

Claims 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aylott in view of Nedelec, as applied to claim 1 above, in further view of Chiba (US Pub # 2018/0065779).
In regards to claim 3, Aylott teaches an eyelash storage case to contain a lid; but does not teach visual indicia disposed on the lid, wherein the visual indicia is an orientation indicia. However, Chiba teaches providing an eyelash case with a lid (102) carrying indicia on its outer side (Figure 1 at 120). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lid of Aylott to contain the logo top of Chiba, as a matter of obvious design choice on manufacturing.
In regards to claims 6-9, Aylott teaches the body has a floor leading to the area where the lashes extend outwardly, where the floor supports the lashes without use of the lid (as support does not imply secured, where lashes are capable of resting on a portion of the body); but does not teach the floor is inclined outwardly. However, Chiba teaches an eyelash case to have a base with a floor see Figure 8 at 806) that is inclined (see Figure 20 as it provides a rough outer contour as it is not flat). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the floor of Aylott to be inclined, as taught by Chiba, in order to provide lashes that are easier to engage.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aylott in view of Nedelec, as applied to claim 1 above, in further view of Byrne (US Pat # 8,225,800).
In regards to claims 4-5, Aylott teaches the case secures lash extensions in a coplanar arrangement; but does not teach that the lash extensions include a first lash extension, wherein the base is a first base, wherein the hairs is a first plurality of hairs, and further including a second lash extension having a second base and a second plurality of hairs, wherein the second hairs extend from the second base, wherein the second hairs extend out of the window as the gasket contacts the second base or the second hairs.
However, Byrne teaches artificial eyelashes as arrays of eyelashes including a first and second array (2, 3) carrying a plurality of hairs extending from a respective base (see any exemplary array). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lashes of Aylott to be the arrays of Byrne as a matter of user preference for providing the desired lashes to the user.
Regarding claims 11-12, Aylott teaches providing the lash case; but does not teach providing an elastic gasket. However, Nedelec teaches providing a gasket is a resilient elastic (Page 2 “elastic seal”) band to secure hairs within a case. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the case of Aylott to contain the elastic gasket of Nedelec, in order to allow the user to quickly and easily remove sections of lashes as needed by the user.

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/         Examiner, Art Unit 3772  

/Cris L. Rodriguez/          Supervisory Patent Examiner, Art Unit 3772